IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SOMCHAI MILLER,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0716

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 16, 2016.

Second Petition for Belated Appeal -- Original Jurisdiction.

Somchai Miller, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

RAY, BILBREY, and JAY, JJ., CONCUR.